Citation Nr: 0920091	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO denied 
service connection for bilateral hearing loss and for 
tinnitus.  The Veteran filed a notice of disagreement (NOD) 
in April 2007, and the RO issued a statement of the case 
(SOC) in October 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in October 2007.

In March 2009, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  The Veteran has asserted in-service noise exposure as a 
military policeman, to include artillery fire, tanks and 
aircrafts; he also has reported minimal post-service noise 
exposure as a truck driver for UPS and Federal Express.  

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and the 
competent medical opinions on the question of whether the 
Veteran's current bilateral hearing loss is etiologically 
related to in-service noise exposure are in relative 
equipoise.

4.  The competent medical opinions on the question of whether 
the Veteran's current tinnitus is etiologically related to 
in-service noise exposure are in relative equipoise.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303, 3.385 (2008).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tinnitus are 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claims for service 
connection on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate these 
claims has been accomplished.  




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are due to noise exposure during service.  
Specifically, he asserts that he was exposed to noise from 
artillery fire, tanks, and aircrafts while serving as a 
military policeman and that he was not issued hearing 
protection.  Post-service, he said that he worked for UPS and 
Federal Express and did not have any significant noise 
exposure.  His DD 214 confirms that his military occupational 
specialty (MOS) was military police with the 82nd Military 
Police Company.  

Initially, the Board notes that the Veteran's service 
treatment records reflect no complaints, findings, or 
diagnoses of hearing loss or tinnitus.  The January 1968 
induction examination reflects that on audiometric testing, 
the Veteran's pure tone thresholds, in decibels, were as 
follows (in International Standards Organization (ISO) 
units):






500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
-5
-5
-5
--
0
Left
-5
-5
5
--
10

The December 1969 separation examination reflects that on 
audiometric testing, the Veteran's pure tone thresholds, in 
decibels, were as follows (in International Standards 
Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
0
--
10
Left
0
0
0
--
10

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not necessarily fatal to a claim 
for service connection.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service, the Veteran's VA treatment records reflect that 
in October 2005, he complained of ringing in his ears and 
slightly diminished hearing in his left ear.  On physical 
examination, his hearing was "okay" to normal spoken voice.  
In March 2006, he complained of a 3-4 year history of hearing 
loss and tinnitus.  At an April 2006 audiology consultation, 
he complained of a 10-year history of hearing loss and 
tinnitus.  He also reported exposure to weapons, explosives 
and aircrafts during military service and exposure to diesel 
engines as a courier driver during civilian life.  The 
audiologist diagnosed mild sensorineural hearing loss and 
tinnitus and stated, "[i]t is as likely as not that the 
hearing loss and tinnitus are service-connected."

The report of a September 2007 VA audiology examination 
reflects that the Veteran said he had in-service noise 
exposure to firepower, tanks, and aircrafts, and limited 
post-service noise exposure as a truck driver.   On 
audiometric testing, the Veteran's pure tone thresholds, in 
decibels, were as follows (in International Standards 
Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
30
40
60
75
Left
25
25
40
65
70


Speech audiometry revealed speech recognition ability of 80 
percent bilaterally.  Diagnoses included bilateral 
sensorineural hearing loss and tinnitus.  The VA examiner 
opined that hearing loss and tinnitus were "less likely as 
not ... related to military service."  The examiner based this 
opinion on the fact that the Veteran had normal hearing at 
separation and had reported an onset of symptoms in the 
1990s.  

The Board notes that the RO found the September 2007 VA 
examiner's opinion more probative because her opinion was 
based on a full review of the claims file and supported by 
the facts therein.  The April 2006 and September 2007 medical 
opinions were each provided by a VA audiologist with a Ph.D. 
and after examination of the Veteran.  While the April 2006 
VA audiologist did not indicate that he reviewed the claims 
file, he did note the Veteran's self-reported history of 
noise exposure during service and civilian life-facts that 
are supported by other evidence in the claims file.  
Moreover, the April 2006 VA audiologist noted that the onset 
of hearing loss and tinnitus was 10+ years (i.e., in the 
1990s).  Thus, it appears that the April 2006 and September 
2007 VA audiologists based their opinions on the same set 
facts-in-service noise exposure, limited post-service noise 
exposure, and onset of hearing loss and tinnitus in the 
1990s.  

Under these circumstances, the Board does not find the fact 
that the April 2006 VA audiologist failed to review the 
claims file a reason to discount the opinion.  Instead, the 
April 2006 audiologist relied upon the Veteran's own self-
reported history of noise exposure and onset of symptoms.  
Such reliance only warrants the discounting of a medical 
opinion when the opinion is contradicted by other evidence in 
the record or when the Board rejects the assertions of the 
Veteran, which is not the case here.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, the Board 
finds each medical opinion to be equally competent and 
probative on the issue of medical nexus and sufficient to 
permit application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under the circumstances of this case, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for bilateral hearing 
loss and for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


